Citation Nr: 0119126	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $2,256.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  He died in May 1989, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (Committee) dated in April 2000, 
which denied waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $2,256.  


FINDINGS OF FACT

1.  From February 1996 to September 1999, the appellant 
received VA death pension benefits in an amount which did not 
reflect her receipt of income from SunTrust Bank, which she 
had failed to report, and this resulted in the creation of a 
death pension overpayment in the amount of $2,256.  

2.  The appellant intentionally failed to report the SunTrust 
Bank income in order to continue to receive VA death pension 
benefits in an amount in excess of that to which she was 
entitled.


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits in 
the amount of $2,256 is precluded because of bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from August 1942 to January 
1946.  He died in May 1989, and the appellant is his 
surviving spouse.  

She filed a claim for death pension benefits in May 1989.  In 
her claim, she reported her sole source of income as Social 
Security benefits, in the amount of $340 per month.  In June 
1989, a medical opinion was submitted, in which it was stated 
that the appellant had suffered a rather massive 
cerebrovascular accident in December 1988, and, as a result, 
she needed the help of another person to perform activities 
of daily living, and could not be left alone.  In July 1989, 
she was granted death pension benefits, with an additional 
allowance for aid and attendance.  

In the August 1989 letter notifying her of the award of 
pension benefits, she was also informed that the pension 
benefit was paid to make up the difference between countable 
annual income and the maximum annual rate, and that, 
beginning in August 1989, her pension was based on $4,080 per 
year from Social Security.  There was no other income from 
any source; identified potential sources included retirement, 
interest, and other income.  She was further informed that 
the rate of pension was directly related to her and her 
family's income, that adjustment to her payments must be made 
whenever the income changed, and that the VA must be notified 
immediately if she received any income from any source other 
than that shown. She was further informed that failure to 
report income changes could result in the creation of an 
overpayment. 

In an eligibility verification report (EVR) dated in July 
1990, the appellant reported that, in addition to her monthly 
Social Security benefit, she received a "widow's benefit" 
of $148 per month.  In response to a request from VA, in 
August 1990, she stated that she had begun receiving the 
"widow's benefit" in August 1989.  In August 1990, she was 
notified that her pension award had been adjusted, effective 
in August 1989, based on review of the EVR she had submitted.  
She was again informed that the pension benefit was paid to 
make up the difference between countable annual income and 
the maximum annual rate, and the computation of her pension 
was explained.  

Also in August 1990, she was informed by separate letter from 
the Debt Management Center (DMC) that an overpayment of 
$1,776 had been created as a result of the reduction of 
benefits.  In October 1990, she requested a waiver of 
recovery of the overpayment, claiming financial hardship.  On 
an EVR submitted at that time, she claimed that her only 
sources of income were Social Security of $360 per month, and 
"other retirement" of $148 per month, from "Duda and Son 
retirement."  In December 1990, waiver of recovery of the 
overpayment was granted, on the basis of equity and good 
conscience.  

In EVRs dated in June 1991 and June 1992, she continued to 
report Social Security and retirement income, and her awards, 
again, informed her of the basis of the award, the necessity 
of providing accurate income information, and the 
consequences of failing to promptly report income changes.  

In July 1992, her award was amended to provide a reduced rate 
of pension effective June 1991, because her medical expenses 
reported on the June 1992 EVR had been less than previously 
estimated.  Accordingly, an overpayment of $1,613 was 
created, of which she was informed in July 1992.  Again, she 
requested a waiver of the debt, and in October 1992, waiver 
of recovery of the debt was granted on the basis of equity 
and good conscience.  

In her EVR submitted in June 1993, she reported that her 
income had changed, in that she no longer received the Duda & 
Sons retirement income, which had stopped in January 1993, 
when she reached the age of 65.  Her subsequent awards 
reflected this change in income.  

An award letter dated in August 1994, informed the appellant 
that her pension was amended to terminate payments effective 
in December 1993, due to her receipt of Social Security 
income of $9,697 per year.  In response, in September 1994, 
she submitted a statement disputing this income, and 
explaining and documenting the fact that Social Security was 
less than that amount.  In November 1994, she was informed 
that her pension was being reinstated, and it was explained 
that the prior calculation had been based on erroneous 
information provided by SSA.  

At approximately the same time in November 1994, the 
appellant submitted a statement, which she stated was sent in 
response to several overpayment notices that she had received 
in the past few months.  She disputed the amount of Social 
Security being attributed to her, and also stated that she 
was attaching a letter from A. Duda & Sons showing that she 
did not receive any pension from them; that her only source 
of income was from Social Security.  Enclosed was a copy of a 
letter form A. Duda & Sons, Inc., dated in October 1994, 
informing her that her husband was last paid by that 
organization in January 1989, and that no payments had been 
made to him after that date for earnings or retirement.  As 
her pension had already been adjusted to reflect the 
corrected Social Security amount, and the retirement income 
had already been eliminated from her counted income, no 
action was taken on this letter.

In August 1997, the RO informed the appellant that her 
pension had been amended, effective in January 1996, due to 
her failure to provide requested information concerning 
claimed medical expenses.  She was informed that the VA paid 
pension to make up the difference between her countable 
annual income and a maximum annual rate.  Her award had been 
based on countable annual income consisting of reported 
Social Security benefits, with a deduction for reported 
medical expenses.  Other possible sources of income, 
including retirement, interest, and other income, were noted 
to be $0.  Likewise, she was informed of the basis for the 
countable income effective from April 1996 and December 1996, 
both of which showed Social Security as the only source of 
income.  

In January 1998, she submitted an itemized report of medical 
expenses paid during 1997.  In February 1998, she was 
informed that her pension had been amended effective in 
February 1997.  This award letter contained the same 
information as the previous letters concerning the 
calculation of the countable income, the potential sources of 
income, including Social Security, retirement, interest, and 
other income, and continued to identify Social Security as 
the only source of income.  Again she was informed that her 
rate of pension depended on total "family" income which 
included her income and that of any dependents; that 
adjustment to her payments must be made whenever the income 
changed, and that the VA must be notified immediately if she 
received any income from any source other than that shown, or 
if there were any changes in the income shown above.  She was 
further informed that failure to promptly tell the VA about 
income changes could result in the creation of an 
overpayment, which would have to be repaid.  

In July 1999, the appellant was notified that the VA proposed 
to reduce her benefits from $107 per month to $55 per month, 
effective February 1, 1996, based on evidence showing 
unreported income for 1996, in the amount of $621, from 
"SunTrust Bank Ctrl Fl Emp Ben Tr."  It was noted that she 
had not responded to an earlier letter, in May 1999, 
requesting verification of the income.  She was informed that 
VA would not adjust payments for 60 days, so that she may 
submit evidence showing that VA should not make the 
adjustment.  She was further informed that if she did not 
submit the evidence within 60 days, a final determination 
would be made, and her award adjusted.  

A September 1999 letter from the VA to the appellant 
explained that information had been received showing 
unreported income for 1996, from SunTrust Bank, and noted 
that she had failed to respond to the request to send a 
letter showing the amount she had received since January 
1996.  She was informed that because she had not responded, 
it was assumed that the information was correct, and her 
pension had been changed, starting February 1, 1996.  The 
letter went on to detail the amounts she was due beginning 
February 1, 1996, and the calculations of her countable 
income, which reflected the additional receipt of $621 per 
year, beginning February 1, 1996.  

In October 1999, she was informed by separate letter from the 
DMC that this had resulted in the creation of an overpayment 
of $2,256, which must be repaid.  She requested a waiver of 
repayment of the overpayment, and the current appeal ensues 
from the Committee's denial of her claim.  

In connection with her appeal, she submitted a financial 
status report dated in July 2000, in which she reported 
monthly income of $714 from SSA, and "Duda pension" of 
$51.77.  She reported that she did not have any cash in the 
bank, cash on hand, stocks or bonds, or assets other than her 
home and furniture.  

II.  Analysis

The VA death pension overpayment in the amount of $2,256 was 
created due to the appellant's failure to notify the VA of 
the receipt of $621 per year in income from SunTrust Bank for 
a period from 1996 to 1999.  The pertinent regulation 
regarding computation of income for improved pension purposes 
provides that payments from any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. § 
3.271.  In a 2000 financial status report, the appellant 
noted she was receiving "Duda pension" in the amount of 
$51.77 per month.  Such would round to $621 per year and may 
represent the income being dispensed by SunTrust Bank during 
the period of the overpayment.  In any event, the income from 
SunTrust Bank during the period of the overpayment is not an 
exclusion from income.  38 C.F.R. § 3.272.  Where reduction 
or discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective at the end of the 
month in which the increase occurred.  38 U.S.C.A. § 5112(b); 
38 C.F.R. § 3.660(a).

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that she had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the appellant's failure to inform 
the VA of her SunTrust Bank income (the reason for the 
overpayment) constituted bad faith.  In this regard, both 
prior to and during the period of the overpayment she was 
informed on multiple occasions that the amount of her pension 
was based on her total income.  During the time period 
covered by this overpayment, when she was in receipt of this 
additional income, she submitted a request for waiver of 
recovery of another overpayment, stating that she could not 
afford to repay this money, that her sole income was Social 
Security and VA pension, and that she did not have any other 
income.  Moreover, she has failed to provide any explanation 
for her repeated failure to provide this information.  

The Board also notes that in connection with an earlier 
waiver request, the appellant submitted a letter stating that 
her husband had received no payments from A. Duda & Sons, 
subsequent to January 1989, as proof that she was no longer 
receiving retirement income from that source.  However, she 
had previously stated she ceased receiving that income in 
January 1993, and her husband's last date of receipt of 
income is irrelevant.  When viewed in connection with the 
reappearance of retirement income from a "Duda pension" on 
the financial status report of July 2000, this casts into 
doubt whether such retirement income ever stopped.

The appellant contends that the overpayment created through 
no fault of her own.  However, she has offered no 
justification for this belief, or her actions, other than 
stating that she is elderly, and has suffered several 
strokes.  Nevertheless, in her correspondence with the VA in 
connection with her receipt of pension benefits over the 
years, to include in connection with her previous 
overpayments, she, or someone acting on her behalf, has 
demonstrated a thorough understanding of the requirements for 
pension benefits, including the direct relationship between 
the amount of VA pension and receipt of other income.  

The appellant's repeated failure to provide accurate income 
information, in the face of specific requests, evinces an 
intent to seek unfair advantage with regard to VA benefits; 
she had been informed, on numerous occasions, of the likely 
consequences; and her intentional failure to report income 
resulted in a loss to the government in the amount of the 
overpayment.  Her failure to notify the VA of her total 
income, under the circumstances present in this case, 
constitutes "bad faith."  

The appellant's principal contention is that repayment of the 
debt would cause financial hardship.  However, since "bad 
faith" in the creation of the debt has been shown, waiver of 
recovery of the debt is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.963, 1.965.  Hence, the principles of 
equity and good conscience, such as financial hardship, may 
not be considered.  Further, the preponderance of the 
evidence established bad faith, and thus the reasonable doubt 
rule (38 U.S.C.A. § 5107(a)) does not apply.

The Board concludes that waiver of recovery of the 
overpayment of death pension benefits must be denied due to 
bad faith on the part of the appellant.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $2,256 is denied. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

